Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuity/Reexam Information for 16/767121 
    
        
            
                                
            
        
    

Parent Data16767121, filed 05/27/2020 is a national stage entry of PCT/CN2017/113796 , International Filing Date: 11/30/2017

Status of claims
Claims 1-20 are pending.
Claims 1-6 were examined.
Claims 7-20 were withdrawn from consideration as non-elected invention. 
No claim is allowed.









Information Disclosure Statement


No IDS was filed in this application.  The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Elected Invention.

Applicant provisionally elected  RSL-3 and oral cancer, which reads on claims 1-6 of group I. (Ras selective lethal 3 (RSL-3),

Response to Remarks

In response to restriction requirement on claims presented on 04/27/2020 mailed on 05/26/2022, Applicants elected group I claims 1-6 for treating oral cancer with traverse.
Examiner respectfully disagrees with the requirement for election of species and requests the Examiner to reconsider and withdraw or modify the requirement for the following reasons. Applicant respectfully submits that the resistance modulating agents encompassed in claims 1-6 share at least one common feature of attenuating or overcoming ZVI resistance of cancer cells, and thus the cancer types encompassed in claims 1-6 also share at least one common feature of ZVI resistance. In Applicant consider that that an unduly extensive and burdensome search would not be necessary to search the entire scope of the claims, and requests all of them be examined.  
Examiner respectfully disagrees with the arguments.  It will a burden on the examiner to search all the claimed invention as presented in claims 1-24.  
Claim 1-6 are  drawn to method for treating cancer , claims 7-11 are drawn to improving efficacy of a cancer treatment, claims 12-20 are drawn to method of treating cancer where the steps are different from method for treatment of claims 1-6. 
Examiner notes that claims were amended after the restriction requirement.  arguments do not fully apply.  

As is clear that each group requires different searches and consideration. 

Examiner notes that there was an inadvertent typing error in group II, missing claim numbers “drawn to claims 7-11.  It is clear that group II belongs to claims 7-9, See the restriction requirement as group I, claims 1-6 are drawn to a  method for treating cancer, comprising steps of: administering to a subject an effective amount of zero valent iron (ZVI). (claim 1). And group III is drawn to claims 12-20.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6 rejected under 35 U.S.C. 103 as being unpatentable over Dar-bin Sheikh et al. (US 2013236548A1), and Ya-NA Wu et all. (Biomaterials 32(20):4565-73, March 11;DOI :10.1016/j.biomaterials. 2011.03.006; https://doi.org/10.1016/j.biomaterials.2011.03.006).
These references teaches methods for predicting and modulating susceptibility of cancer cell death. teaches Zero valent iron nano particles (ZVI NPs). Which embraces Applicant s d invention.  

Determining the scope and contents of the prior art (MPEP 2141.01)

Elected species for treatment of oral cancer.
Sheikh, Dar-Bin et al. (US 2013236548A1) teaches in claims 2 and 12 are drawn to treatment of oral cancer. Sheikh et al. teaches that preferably, the cancer is an oral cancer,  which may be classified into various histological types such as teratoma, adenocarcinoma derived from a major or minor salivary gland, lymphoma from tonsillar or other lymphoid tissue, or melanoma from the pigment-producing cells of the oral mucosa. [0017]. 
Sheikh’s method includes treatment of mammals and preferred is human. [0019].  It teaches Fe-based nanoparticles with Fe elemental core and Au covering layers as shells (Fe@ Au). The Fe @ Au can be used to treat cancer.
In regards to claim 1 and 2, Shieh et al. teaches methods for predicting and modulating susceptibility of cancer cell death. teaches Zero valent iron nano particles (ZVI NPs).  Sheikh et al. teaches a method for treating a cancer, which comprises: administering an effective amount of Fe-based particles to a subject in need, wherein the Fe-based particles have core-shell structures. Each Fe-based particle comprises: an Fe elemental core with zero valent irons; and a covering layer formed on partial or whole surface of the Fe elemental core, wherein a material of the covering layer is a metal, a metal doped with dopants, a metal alloy, a polymer, carbon, a metal oxide or a nonmetal oxide, and the shape of the Fe-based particles is a rod, a sphere, a cubic or a dumbbell, with the proviso that the metal is not Au. (Abstract).
 Sheikh et al teaches methods for treating cancer and, more particularly, to methods for treating cancer by using Fe-based particles with zero valent irons. [0003].  
Shaikh teaches evaluation on the Cytotoxicity of Fe@Au Nanoparticles.  Fe-based particles with Fe elemental core and Au covering layers as shells (Fe@Au) were used to evaluate the cytotoxicity thereof on OECM 1 cell lines by the aforementioned MTT assay. The result is shown in FIG. 4. [0043].   See FIG. 4 FIG. 4, the cytotoxicity of Fe@Au particles shows dose-dependent. In addition, the Fe@Au particles stored in liquid N.sub.2 still shows cytotoxicity as those freshly reconstituted Fe@Au particles. However, the cytotoxicity of Fe@Au particles stored at room temperature (RT) for 6 months is greatly reduced, compared to the freshly reconstituted Fe@Au particles. The reason for the reduced activity of the Fe@Au particles stored at room temperature (RT) for 6 months is due to the oxidation of the Fe elemental cores of the Fe-based particles. [0044].
Sheikh et al teaches that when the Fe elemental cores of the Fe-based particles were kept in zero valent irons, the activity thereof can still be reserved even though the Fe-based particles are placed for a long time. [0045].
Sheikh et al. teaches that the Fe-based particles with or without core-shell structures of the present invention show great killing selectivity to cancer cells, without any extra loaded drugs. Fe-based particles of the present invention can be modulated based on the patient's symptom, the applications, the diagnosis methods, and the therapeutic methods.  [0046].  Claim 11 of Sheikh et al is drawn to a method for treating a cancer, comprising: administering an effective amount of Fe-based particles to a subject in need, wherein each Fe-based particles is an Fe elemental particle with zero valent irons.   Claim 13 is drawn to a method as claimed in claim 11, wherein a size of each Fe-based particle is in a range from 5 nm to 5 .mu.m. 
Sheikh et al. teaches that nanoparticles have unique electrical, chemical, physical and optical properties due to its size associated effects. Organic or inorganic nanoparticles have been applied as carriers to transport and deliver drugs or genes into target organs or cells. Alternatively, some nanoparticles could convert externally applied energy to therapeutics such as hyperthermia, free radical generation and ionic radiation. Since the nanoparticles have the aforementioned properties, the applications thereof can further be increased if it is improved that the nanoparticles has anti-cancer properties. [0007].
In regards to claim 1 and 5, regarding to “resistance modulating agent” can be any “small molecule” as (name of the compound  or structure was missing, it can be any molecule) small molecule Sheikh et al. method for treating a cancer, comprising: administering an effective amount of Fe-based particles to a subject in need, wherein the Fe-based particles have core-shell structures, and each Fe-based particle comprises: an Fe elemental core with zero valent irons; and a covering layer formed on partial or whole surface of the Fe elemental core, wherein a material of the covering layer is a metal, a metal doped with dopants, a metal alloy, a polymer, carbon, a metal oxide or a nonmetal oxide, and the shape of the Fe-based particles is a rod, a sphere, a cubic or a dumbbell with the proviso that the metal is not Au.  (Claim 1).
In regards to claim 6, Sheikh et al. teaches treatment of various specific cancer, preferably, the cancer is an oral cancer, which may be classified into various histological. It teaches various type of cancer as Furthermore, it t teaches that the cancer can be any types of cancers generally known in the art, such as bladder cancer, bone cancer, brain cancer, breast cancer, cervical cancer, colon cancer, endometrial cancer, esophageal cancer, leukemia, liver cancer, lymphoma, kidney cancer, osteosarcoma, ovarian cancer, pancreatic cancer, prostate cancer, skin cancer including basal and squamous cell carcinoma and melanoma, small intestine cancer, stomach cancer, thymus cancer and thyroid cancer, but the scope of applicability of the present invention is not limited thereto.. [0017].
It teaches that the subject can be mammalian. Preferably, the subject is human. [0018].
It teaches the method for treating cancers, further provides a pharmaceutical composition for tumor therapeutics, which comprises an effective amount of the Fe-based particles; and a pharmaceutically acceptable carrier. [0019].
In regards to claim 3 drawn to treating cancers where at least one resistance modulating agent suppresses expression of some genes as listed in claim 3.   Since the same compound is used bot the treatment as in claim 1, the effect of the compound is considered inherent. When the same compound is used as taught by Sheikh et al for treatment of specific cancers, the property of modulating agent for resistance will be inherent.  
The difference between the technical solution of claim 1  and claim the use of ZVI is combined with resistance modulating agent. However, the combined use of resistance modulating agent for cancer therapy is taught by  WO reference.
It would be obvious to the person skilled in the art at the time the invention was filed to  apply the teachings of Sheikh et al. and WO reference to treat oral cancer (elected) and various other types of cancers such intestine cancer, stomach cancer, thymus cancer, thyroid cancer and many others. 

Ya-NA Wu et al
In addition,  Wu et al was added which teaches the selective growth inhibition of oral cancer by iron core-gold shell nanoparticles through mitochondria-mediated autophagy    It teaches that Fe@Au nanoparticles affect oral cancerous cells specifically but spare healthy matching control cells, and have shown that mitochondria-mediated autophagy is the explanation. (See fig. 7). In other words, Fe@Au induces a cytotoxic response in oral-cancer cells because of the differences in mitochondrial behaviour between healthy and cancerous cells. (Discussion). Fig. 7. Fe@Au induced a cancer cell specific cytotoxicity through mitochondria mediated autophagy. To summary our research, Fe@Au caused a shock to mitochondria within 4 h. Later on, the healthy cells can balance from the mitochondria damage, but the cancer cells cannot recover from the damaged caused by Fe@Au. Furthermore, it caused a sequential autophagy and therefore inhibited the cancer cell growth.
It teaches the molecular mechanisms of the Fe@Au contributed cancer-specific cytotoxicity and Fe@Au caused an irreversible membrane-potential loss in the mitochondria of cancer cells. It further teaches that although significant ROS activity was observed, the cause underlying the cancer-specific cytotoxicity of Fe@Au was found to be the result of mitochondria-mediated autophagy. (Conclusions).
It would have been obvious to one skilled in the art at the time the invention was filed with reasonable expectation of success to use combination 
It would have been obvious to one skilled in the art at the time the invention was filed would consider applying the teachings of Sheikh et al treatment of oral cancer is preferred which is Applicants elected treatment of disease.  In addition, Sheikh et al teaches Fe-based nanoparticles with Fe elemental core and Au covering layers as shells (Fe@ Au). The Fe @ Au can be used to treat cancer.
Since Shieh et al. teaches methods for predicting and modulating susceptibility of cancer cell death. teaches Zero valent iron nano particles (ZVI NPs) and a method for treating a cancer, which comprises: administering an effective amount of Fe-based particles to a subject in need, wherein the Fe-based particles have core-shell structures.  One skilled in the art would use Fe-based particles with zero valent irons for treating cancer as taught by Sheikh et al.  
Ras Selective Lethal 3 (RSL-3) which is the elected species. No unexpected results w The difference between the technical solution of claim 1  and claim the use of ZVI is combined with resistance modulating agent. However, the combined use of resistance modulating agent for cancer therapy is taught by  WO reference.
It would be obvious to the person skilled in the art at the time the invention was filed to  apply the teachings of Sheikh et al. and WO reference for  improving efficacy of a cancer treatment, or treat oral cancer (elected) and various other types of cancers such intestine cancer, stomach cancer, thymus cancer, thyroid cancer and many others by   administering an effective amount of at least one resistance modulating agent to a subject receiving a treatment using zero valent iron (ZVI) nanoparticles.

A person of ordinary skill in the art would have been motivated to use the particular amounts herein for making a pharmaceutical composition because it is a matter of optimization of result affecting parameters to find an optimal amounts of the compounds, the optimization of a result effective parameter. See, In re Boesch and Slaney (CCPA) 204 USPQ 215. Further, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955).

Obviousness can be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).  KSR, instructs courts to take a more “expansive and flexible approach” in determining whether a patented invention was obvious at the time it was made. 550 U.S. at 415.   In particular, the Court emphasized the role of “common sense”. “Rigid preventative rules that deny fact finders recourse to common sense … are neither necessary under our case law nor consistent with it.” Id. at 421. See Wyers v. Master Lock Co, 95 USPQ2d 1525, (Fed. Cir. 2010).  

A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill might reasonably infer from the teachings.  See In re opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA 1976).  A reference is not limited to working examples.  See In re Fracalossi 215 USPQ 569 (CCPA 1982).
            The Court has held that "the test of obviousness is not express suggestion of the claimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them." See In re Rosselet, 146 USPQ 183, 186 (CCPA 1965). "There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art." Motorola, Inc. v. Interdigital Tech. Corp., 43 USPQ2d 1481, 1489 (Fed. Cir.1997). An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not. See KSR Int'l Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) ("The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results."). 
It has been also decided  by the court that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious”. KSR v.  Teleflex, 127 S,Ct. 1727, 1740 (2007)(quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious”, the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007). The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” See Id. at 1742.  See No. 04-1350) where it states that “However, the issue is not whether a person skilled in the art had the motivation to combine the electronic control with an adjustable pedal assembly, but whether a person skilled in the art had the motivation to attach the electronic control to the support bracket of pedal assembly”.  
The use of the references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir 1983). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including non-preferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005). 

            Accordingly, the burden of proof is upon applicants to show that instantly claimed subject matter is different and unobvious over those taught by prior art.  See In re Brown, 173 USPQ 685, 688; In re Best, 195 USPQ 430 and In re Marosi, 218 USPQ 289, 293. Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
After consideration of all the facts and weighing all the evidence, Examiner reached a determination that the instant claims are not patentable in view of the teachings of the prior art and considering all the facts which were more convincing than the evidence and arguments given in opposition to it. 
	In the light of the forgoing discussion, the Examiner’s ultimate legal conclusion is that the subject matter defined by the instant claims would have been obvious within the meaning of 35 U.S.C. 103(a).

Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABIHA NAIM QAZI whose telephone number is (571)272-0622.  The examiner can normally be reached on Monday-Friday 9-5
.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L. Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Sabiha N. Qazi, Ph.D.
/SABIHA N QAZI/Primary Examiner, Art Unit 1627